Citation Nr: 1503567	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1966 to June 1970.  The Veteran died in January 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May and October of 2012, the appellant, via her attorney, notified the RO of a change in her address and requested that the claims file be permanently transferred to the RO in Nashville, Tennessee.  Although it is not clear when the claims file was actually transferred to the Nashville RO, the November 2012 VA Form 8, Certification of Appeal, indicates that the appellant was to be scheduled for a Travel Board hearing in Nashville.  In fact, such hearing was held before the undersigned Veterans Law Judge in December 2014 at the Nashville RO.  A copy of that hearing is of record.  

The issue on appeal has been characterized as shown above because there was a prior final decision on this claim in July 2005.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO failed to do so, as they did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The Board acknowledges that the RO's denial of the appellant's prior claim was on procedural grounds (i.e., failure to submit a complete application) rather than the merits of her claim.  In denying her claim, however, the RO provided her with appeal rights.  Thus, the Board finds that the RO's decision was subject to finality and the appellant must submit new and material evidence in order to reopen the previously denied claim.  

The appellant submitted additional evidence subsequent to certification of her appeal in November 2012 that has not been considered by the RO, but provided a written waiver of AOJ consideration of such evidence in December 2014.

The merits of the appellant's claim for service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service connection for the cause of the Veteran's death in July 2005.  The appellant did not appeal that decision, and it is final.

2.  Evidence received subsequent to July 2005 in support of the appellant's claim is new and material.


CONCLUSIONS OF LAW

1.  The July 2005 decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2014).

2.  New and material evidence has been received, and the appellant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim to reopen for service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal as to that issue.  The merits of the claim for service connection for the cause of the Veteran's death is addressed in the Remand portion of this decision.  Thus, no discussion of VA's duty to notify and assist is necessary.

The appellant's claim for service connection for the cause of the Veteran's death was previously denied by the RO in July 2005.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  

The Board notes that there are statements in the record to the effect that the appellant did not receive notice of the July 2005 decision.  There is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this case, although later documents in the file show the appellant stating she did not receive any notice of the July 2005 decision, there is no evidence showing that the July 2005 decision was returned by the United States Postal Service as undeliverable, and it was sent to the address of record for the appellant at that time.  The appellant has not provided any clear evidence as to why she would not have received notice of the RO's July 2005 decision.  Therefore the presumption of regularity applies to the notice to the appellant of the July 2005 decision.  The appellant did not at any time indicate disagreement with this decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the present case, there was no evidence submitted in 2005 in conjunction with the appellant's claim.  Thus all evidence received since July 2005 is new.  In addition, the Board finds that some of the new evidence is material.  The appellant contends that the Veteran's lung cancer contributed to his death and, since lung cancer is a presumptive disease related to exposure to herbicides, service connection is warranted as the Veteran served in the Republic of Vietnam.  Service personnel records submitted by the appellant demonstrate that the Veteran served in the Republic of Vietnam.  In addition, private inpatient treatment records establish that the Veteran was diagnosed to have lung cancer in 1999 and underwent a left upper lobectomy in October 1999.  Finally, the Veteran's death certificate shows that the immediate cause of death was hypertensive cardiovascular disease; however, status post lung cancer was listed as an other significant condition contributing to death but not resulting in the underlying cause.

Thus, the Board finds that this evidence relates to unestablished facts necessary to substantiate the claim.  Furthermore, the evidence of record triggers VA's duty to obtain a medical opinion as to whether there is a causal connection between the Veteran's lung cancer and his death.  

The evidence received subsequent to July 2005 is new and material and serves to reopen the claim for service connection for the cause of the Veteran's death.  


ORDER

New and material evidence having been received, the appellant's claim for service connection for the cause of the Veteran's death is reopened and, to that extent only, the appeal is granted.


REMAND

The appellant is seeking service connection for the Veteran's death on the basis that his lung cancer should be presumptively service-connected.

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  In the present case, there is no argument that the Veteran's lung cancer was the immediate or underlying cause of the Veteran's death as the death certificate only lists hypertensive cardiovascular disease as the immediate cause of death.

Rather the appellant contends that the Veteran's lung cancer, which should have been service-connected, contributed to his death.  The Board acknowledges that, during his life, the Veteran was entitled to service connection for his lung cancer on a presumptive basis although he never filed a claim.  The evidence clearly demonstrates that the Veteran served in the Republic of Vietnam.  Thus, it is presumed he was exposed to herbicides during such service and that his lung cancer is related to such exposure.  See 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

That finding, however, does not end the inquiry with regard to service connection for the cause of the Veteran's death.  In order for service connection to be warranted for a contributory cause of death, there must be evidence that the disability was causally connected to the death and "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

The appellant only points to the Veteran's death certificate as evidence that his lung cancer contributed to his death.  Although the death certificate lists status post lung cancer as an other significant condition contributing to death, it does not establish that there is a causal connection between the Veteran's lung cancer and his death.  In other words, it does not show that the Veteran's lung cancer contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.  However, it is sufficient to raise the possibility of a causal connection such that a medical opinion is needed in order for the Board to have sufficient evidence to adjudicate the appellant's claim.

Thus, on remand, further development should be undertaken.  The record appears to be incomplete as to the Veteran's treatment for his lung cancer in 1999 as well as the years leading up to his death.  First, it appears that there are treatment records relating to the Veteran's treatment for lung cancer that have not been obtained.  Private inpatient treatment records from October 1999 indicate that radiation therapy was recommended (see Discharge Summary) but there is no record of this.  Thus, it is unclear whether the Veteran underwent further treatment for his lung cancer after the lower upper lobectomy in October 1999.  

In addition, VA treatment records indicate the Veteran was seen at VA in June 1999 related to his initial diagnosis of lung cancer as well as in 2002 for follow-up of his lung cancer (see June 2004 VA Primary Care Assessment note); however, no further records are associated with the claims file.  The Board acknowledges that a June 2004 Primary Care Assessment note indicates that there was no documentation in the Veteran's chart of the 2002 visit; however, in the same note is the report of a May 2004 chest X-ray that states it was compared to the last exam from June 5, 2002.  Thus, the Veteran was clearly seen in 1999 and 2002 related to his lung cancer and those treatment records should be obtained.

Furthermore, the available VA treatment records indicate the Veteran had received private treatment.  It is clear that June 2004 was an initial visit, which was only seven months prior to the Veteran's death, and that he had no other VA treatment between the 2002 visit and June 2004.  Thus, it is likely that there are private treatment records.  Also there does not appear to be terminal records as the death certificate indicates the Veteran died at home.  Furthermore, the death certificate indicates that no autopsy was performed.  Although there are VA treatment records from June through November of 2004, these treatment records do not appear to indicate that the Veteran's health was affected by residuals of his lung cancer or treatment therefor.  Thus any private treatment records between 1999 and the Veteran's death would be helpful in determining the state of the Veteran's health prior to his death, especially what residual effects the Veteran's lung cancer and treatment therefor had on him.  

After obtaining any additional attainable documentary evidence, a medical opinion should be obtained to respond to the appellant's contention that the Veteran's lung cancer was a contributory cause of his death.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and ask it to verify the period of time that the Veteran served in the Republic of Vietnam. 

2.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Memphis, Tennessee from 1999 to 2002.  All efforts to obtain VA records should be fully documented.

3.  Contact the appellant and ask her to complete a release form for each private physician who treated the Veteran since 1999, especially those who treated him for lung cancer or residuals thereof, so that VA may obtain any available treatment records.  The appellant should be advised that, in lieu of submitting a completed release form, she can submit these private medical treatment records to VA herself.  She should further be advised that failure to respond to this request could adversely affect the outcome of her claim.

If the appellant provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  When the above actions have been accomplished and any available evidence has been obtained, forward the claims file for a record review to a VA examiner with the requisite medical expertise and request a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's lung cancer diagnosed in 1999 and/or any residuals therefrom (including from any treatment) contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to the production of his death.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

5.  Thereafter, the appellant's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


